Exhibit 10.2
SoundBite Communications, Inc.
Nonstatutory Stock Option Grant Notice
(2007 Stock Incentive Plan)

     
Participant:
  ____________________
 
   
Option Number:
  ____________________
 
   
Option Plan:
  SoundBite Communications, Inc.
2007 Stock Incentive Plan (the “Plan”)
 
   
Grant Date:
  ____________________
 
   
Total Number of Shares
  ____________________
 
   
Exercise Price per Share:
  ____________________
 
   
Total Option Price of the Shares:
  ____________________
 
   
Vest Type:
  ____________________
 
   
Fully Vested:
  ____________________
 
   
Expiration Date:
  ____________________
 
   
Vesting Schedule:
   
 
•  ________ shares vest on ________
 
   
 
•  ________ shares vest on the first day of each calendar month in ________ and
________
 
   
 
•  ________ shares vest on the first day of each calendar month from ________
through ________
 
   
 
  Notwithstanding the foregoing, [(i)] ___% of the {then-remaining number of
unvested Shares} {total number of Shares} shall vest effective immediately prior
to a Change in Control Event (as defined in the Plan) and (ii) the then
remaining unvested Shares shall continue to vest pursuant to the vesting
schedule in the preceding section.]

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Plan as amended and the Nonstatutory Stock Option Agreement, all of which
are attached and made a part of this document.

            SoundBite Communications, Inc.   Participant  
 
         
By:
         
 
         
 
  Name:   Title:  
 
      Address:  
 
         
Date:
      Date:  

Attachments:   Nonstatutory Stock Option Agreement
SoundBite Communications, Inc. 2007 Stock Incentive Plan

 



--------------------------------------------------------------------------------



 



Participant: ____________________
Attachment I
SoundBite Communications, Inc.
Nonstatutory Stock Option Agreement
Granted Under 2007 Stock Incentive Plan
1. Grant of Option.
     Pursuant to the Nonstatutory Stock Option Grant Notice (the “Grant Notice”)
and this Nonstatutory Stock Option Agreement (the “Agreement”), SoundBite
Communications, Inc., a Delaware corporation (the “Company”) has awarded to the
Participant named above, an [employee], [consultant], [advisor], [director] of
the Company (the “Participant”), of an option to purchase, in whole or in part,
on the terms provided herein and in the Company’s 2007 Stock Incentive Plan (the
“Plan”), the total number of shares (the “Shares”) of common stock, $0.001 par
value per share, of the Company (“Common Stock”) at the exercise price per Share
specified in the Grant Notice. Your Award is granted to you effective as of the
Grant Date set forth in the Grant Notice for the Shares. This Agreement shall be
deemed to be agreed to by the Company and you upon signing by you of the Grant
Notice to which it is attached. Defined terms not specifically defined in this
Agreement shall have the same meanings given to them in the Plan. In the event
of any conflict between the terms of this Agreement and the Plan, the terms of
the Plan shall control. The details of your Shares, in addition to those set
forth in the Grant Notice and the Plan, are as follows.
     It is intended that the option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting.
     (a) The Option shall become exercisable (“vest”) as specified under
“Vesting Schedule” in the Grant Notice. The right of exercise shall be
cumulative so that to the extent the Option is not exercised in any period to
the maximum extent permissible it shall continue to be exercisable, in whole or
in part, with respect to all Shares for which it is vested until the earlier of
the Final Exercise Date or the termination of the Option under Section 3 hereof
or the Plan.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this Agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer, or director of, or a
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise

 



--------------------------------------------------------------------------------



 



Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
     (e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship. If, prior to the Final Exercise Date, the
Participant is given notice by the Company of the termination of his or her
employment or other relationship by the Company for Cause, and the effective
date of such employment or other termination is subsequent to the date of the
delivery of such notice, the right to exercise this option shall be suspended
from the time of the delivery of such notice until the earlier of (i) such time
as it is determined or otherwise agreed that the Participant’s employment or
other relationship shall not be terminated for Cause as provided in such notice
or (ii) the effective date of such termination of employment or other
relationship (in which case the right to exercise this option shall, pursuant to
the preceding sentence, terminate immediately upon the effective date of such
termination of employment or other relationship). If the Participant is party to
an employment, consulting or severance agreement with the Company that contains
a definition of “cause” for termination of employment or other relationship,
“Cause” shall have the meaning ascribed to such term in such agreement.
Otherwise, “Cause” shall mean [willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company)], as determined by
the Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.
4. Withholding.
     No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

3



--------------------------------------------------------------------------------



 



6. Provisions of the Plan.
     This option is subject to the provisions of the Plan (including the
provisions relating to amendments to the Plan), a copy of which is furnished to
the Participant with this option.

4



--------------------------------------------------------------------------------



 



Attachment II
SoundBite Communications, Inc.
2007 Stock Incentive Plan

5